Citation Nr: 0001874	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-29 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than January 5, 
1993, for a 100 percent schedular rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from an April 1997 rating action in 
which the veteran was granted a 100 percent schedular rating 
for PTSD, effective from January 1993.  The veteran expressed 
his disagreement with the effective date assigned for that 
evaluation in September 1997, and a statement of the case was 
issued later that month.  In October 1997, the veteran 
perfected his appeal in this regard upon receipt at the RO of 
a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Thereafter, a hearing at which the veteran and his wife 
testified was conducted at the RO in August 1998, by the 
undersigned, and the case was forwarded to the Board in 
Washington, DC.  In December 1998, the Board remanded the 
matter to the RO for additional development, and, in May and 
July 1999, supplemental statements of the case were issued.  
Subsequently, the case was returned to the Board in 
Washington.  


REMAND

In the Board's 1998 Remand, it was noted that the veteran 
contended that PTSD treatment records prior to 1993, when he 
was awarded a 100 percent schedular rating for that 
disability, and after the Board's 1991 decision that granted 
an increased 70 percent rating for PTSD, could be construed 
as an informal claim for an increased rating for that 
disability.  As such, so it was argued, those records could 
provide a basis upon which to establish an effective date for 
a 100 percent rating for PTSD, earlier than that which is 
currently assigned.  

In view of the veteran's testimony in that regard, the Board 
requested that an attempt be made to obtain copies of records 
of the veteran's psychiatric treatment at the VA Medical 
Center in Boston, MA (or any of its associated outpatient 
clinics) between May 1991 and January 1993.  In its effort to 
comply with this request, however, the RO attempted to obtain 
records of the veteran's treatment during this period at a VA 
medical facility in Connecticut, rather than contacting any 
facility in the Boston area.  Not surprisingly, the RO was 
advised, by personnel at the Connecticut facility, that there 
were no in-patient or out-patient records relating to the 
veteran at that facility for the pertinent time period.    

It appears that the veteran lived in the Boston area during 
the time period in question; moreover, after the Board's 1998 
Remand, the veteran submitted non-VA records dated in 1992, 
showing that he had been transferred, at that time, to the 
Boston VA Medical Center (VAMC) from a private facility, 
following what was considered to be either a seizure or an 
event related to PTSD.  It is therefore apparent that 
relevant records from the Boston VAMC may be available.  In 
order to ensure that we render a decision based upon a 
complete record, it will be necessary to return this case to 
the RO for another attempt to obtain those records from the 
Boston area.  See Stegall v. West, 11 Vet.App. 268 (1998), 
wherein the U.S. Court of Appeals for Veterans Claims 
determined that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court held that "where, as here, the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id. at 217.

In addition to the foregoing, the Board observed, in 1998, 
that the claims file at that time also contained statements 
from the veteran, dated in July 1991, which could be 
construed as a claim for an increased rating for his PTSD, 
and could potentially establish a relevant date of claim 
earlier than the January 1993 date of claim considered and 
applied by the RO.

The Board also noted that it appeared that the RO actually 
considered the veteran's July 1991 statements as a claim for 
increase, but denied that claim in a February 1992 rating 
action.  Thereafter, it was observed that a March 1992 
statement from the veteran, in which he made reference to 
that February 1992 decision, could be construed as a notice 
of disagreement with that decision, but that no further 
action on that matter was taken until the veteran's 
communication in January 1993.  Under those circumstances, 
the Board noted it could be asserted that the July 1991 claim 
remained open until the rating was increased to 100 percent, 
and that such an open claim, together with evidence 
reflecting the impairment contemplated by a 100 percent 
schedular rating, could result in the assignment of an 
earlier effective date for that 100 percent rating.  

In reviewing the claims file as it is currently constituted, 
we are unable to locate the February 1992 rating action 
referenced in our 1998 Remand.  We do note, however, that a 
VA Form 21-8947 (Compensation and Pension Award), dated in 
February 1992, is attached to the inside left flap of Volume 
I of the claims file.  This form indicates that some 
adjudicative action was taken at that time, and there is 
reference on this form to a July 1991 claim.  That 
notwithstanding, it does not appear that the RO considered 
the significance of its 1992 actions, and the veteran's 
response to them, in the context of the veteran's current 
appeal.  Some consideration by the RO, as to whether there 
was a claim pending since 1991 for an increased rating for 
PTSD, would be useful before the Board enters its final 
determination on the question currently before it.  

Although the delay occasioned by this Remand is regrettable, 
for the reasons described above, this case is returned to the 
RO for the following action:  

1.  The RO should attempt to obtain copies of 
records of the veteran's psychiatric treatment at 
the VA Medical Center in Boston, MA, or any of its 
associated outpatient clinics, between May 1991 and 
January 1993.  

2.  Upon completion of the foregoing development, 
the RO should review the evidence of record 
(including the communications received from the 
veteran in July 1991, September 1991, and March 
1992, in the context of any adjudicative action 
taken at the RO in February 1992), and enter its 
determination as to whether an effective date 
earlier than January 5, 1993, for the 100 percent 
schedular rating for PTSD is warranted.  If that 
decision is favorable to the veteran, he should be 
asked whether that satisfies his appeal.  If he 
replies in the negative or not at all, or if the 
decision remains adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and given an 
opportunity to respond before the case is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



